DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Nobis et al.(USPubN 2016/006211)) does not disclose, with respect to claim 1, a first telescope having a proximal end and a distal end, and a first objective disposed at the distal end of the first telescope; a second telescope having a proximal end and a distal end, and a second objective disposed at the distal end of the second telescope; a scanning element configured to (a) route detection light emanating from the proximal end of the first telescope into the proximal end of the second telescope and adjust an angle of the detection light before the detection light enters the proximal end of the second telescope, and (b) route illumination light emanating from the proximal end of the second telescope into the proximal end of the first telescope and adjust an angle of the illumination light before the illumination light enters the proximal end of the first telescope; a light source; an optical element including a Powell lens and a third objective, wherein the Powell lens is arranged to expand light from the light source into a sheet of illumination light and direct the sheet of illumination light towards the third objective, and wherein the third objective is arranged with respect to the second objective so that the sheet of illumination light will exit the third objective and enter the second objective of the second telescope, wherein the second telescope routes the sheet of illumination light towards the scanning element, and wherein the scanning element routes the sheet of illumination light into the proximal end of the first telescope, wherein the first telescope routes the sheet of illumination light in a proximal to distal direction through the first objective, accepts a sheet of detection light through the first objective and routes the sheet of detection light in a distal to proximal direction back to the scanning element, wherein the scanning element routes the sheet of detection light into the proximal end of the second telescope, and wherein the second telescope routes the sheet of detection light in a proximal to distal direction through the second objective to form a tilted intermediate image plane; and a camera optically positioned to capture images at the tilted intermediate image plane as claimed.  Rather, Nobis et al. discloses a microscopical imaging system for the widefield microscopical imaging of a sample. The imaging system includes a ray path with an objective, a tube lens system arranged behind the objective as seen from the sample, and a relay optical system with an objective-side component and an image-side component. The objective-side component includes at least one first objective-side lens group and a second objective-side lens group. The image-side component includes at least one first image-side lens group and a second image-side lens group. The relay optical system transfers an image of the exit pupil of the objective to a pupil plane between the objective-side component and the image-side component. The relay optical system transfers an image of the sample from an intermediate image plane to an image plane. The imaging system includes an adaptive optical element that is arranged at the pupil plane between the objective-side component and the image-side component.  Accordingly, claims 1-7 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484